                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLOTTE PINCKNEY, et al.,                      :
    Plaintiffs                                   :
                                                 :                     CIVIL ACTION
       v.                                        :                     NO. 16-5350
                                                 :
THE PEP BOYS –                                   :
MANNY MOE & JACK,                                :
     Defendant.                                  :

                                        MEMORANDUM

Jones, II       J.                                                               October 30, 2018



I.     Introduction

       Plaintiffs, Charlotte and Kyle Pinckney, brought this action against Defendant, The Pep

Boys – Manny Moe & Jack, (“Pep Boys”), alleging racial discrimination in the making and

enforcement of contracts in violation of 42 U.S.C. §§ 1981 and 1982. Plaintiffs allege that

Defendant’s agent denied Plaintiffs service because of their race. 1 Defendant timely moved for

summary judgment on all of Plaintiffs’ claims and subsequently filed an Amended Statement of

Undisputed Facts (“Am. SUF”). Upon consideration of Defendant’s Motion and Exhibits, and

Plaintiffs’ responses thereto, Defendant’s Motion shall be granted in part and denied in part as set

forth below.




1
  Plaintiffs’ race is identified in their own pleadings as “black.” (Compl. ¶¶ 4, 17, 25.) Defendant
refers to Plaintiffs’ race as “African-American.” (Def.’s Am. SUF ¶ 15.) For purposes of this
discussion, the Court shall use the designation provided by Plaintiffs.


                                                     1
II.    Factual Background

                                             The Parties

       Plaintiffs Kyle and Charlotte Pinckney, are a black couple, and are residents of the city of

North Charleston, South Carolina. (Compl. ¶ 4; Answer ¶ 4; Am. SUF ¶¶ 15, 16; Resp. Am. SUF

¶¶ 15, 16.) 2 Defendant, Pep Boys, is an automotive aftermarket retail and service provider.

(Compl. ¶ 5; Am. SUF ¶ 1; Resp. Am SUF ¶ 1.) Defendant requires all of its employees to follow

a Code of Conduct, which demands a high standard of respect and courtesy in customer

interactions and expressly prohibits the use of intimidation and abusive language. (Am. SUF ¶¶ 2-

4; Resp. Am. SUF ¶¶ 2-4. 3) Defendant maintains and enforces an Equal Opportunity Policy,

which prohibits discrimination on the basis of race, and maintains and enforces an anti-harassment

policy that expressly forbids “derogatory or offensive remarks and slurs.” (Am. SUF ¶¶ 5, 6;

Resp. SUF ¶¶ 5, 6.) Defendant maintains at least two incident reporting hotlines. (Am. SUF ¶ 7;

Resp. Am. SUF ¶ 7.) Once an incident is reported, it is turned over to the local Human Resources

manager to investigate and resolve. (Am. SUF ¶ 8; Resp. Am. SUF ¶ 8.) Defendant also

encourages Area Directors and Store Managers to report all incidents of discrimination and

harassment. (Am. SUF ¶ 9; Resp. Am. SUF ¶ 9.) Every two years, Defendant requires managers

and associates to complete an e-learning course on workplace harassment and discrimination.

(Am. SUF ¶ 10; Resp. Am. SUF ¶ 10.) Defendant requires its employees to complete other


2
  In paragraph 16, as well as paragraphs 3-14, and 57 of Plaintiffs’ Response to Defendant’s
Amended SUF, Plaintiffs assert that facts stated in Defendant’s Amended SUF are “[d]isputed as
immaterial.” (See generally ECF No. 40). Because Plaintiffs provide no support for their
assertions, and because Plaintiffs fail to explain why certain facts are disputed as immaterial, this
Court accepts same as undisputed. See Fed. R. Civ. P. 56(c) and (e). Furthermore, the extent to
which facts are material to this Court’s disposition of the present Motion shall be determined by
this Court. See Von Bialy v. Grill, No. CV 16-42, 2018 WL 1412410, at *1 (W.D. Pa. Mar. 21,
2018) (referring to the determinations of the materiality of facts as conclusions of law).
3
  With respect to all of Defendant’s averments concerning Pep Boys’ Human Relations policies
and practices, see supra, n.2.


                                                   2
trainings, emphasizing customer care and service, including one for new employees, one

conducted in-person by area managers, and trainings customized for individual employees’ level

of customer interaction. (Am. SUF ¶¶ 11-14; Resp. Am. SUF ¶¶ 11-14.)

                                           The Incident

       At approximately 3:45 p.m. on June 9, 2016, Mr. Pinckney brought his black 2010 Dodge

Charger to a Pep Boys near his wife’s place of employment in North Charleston to have the front

right tire repaired because it was losing air and he believed he ran over a nail. (Am. SUF ¶¶ 17-

19, 27; Resp. Am. SUF ¶¶ 17, 19, 27; Ex. D, K. Pinckney Dep. 42:14-23.)

       After arriving at the North Charleston Pep Boys, Mr. Pinckney was serviced by Jason

Morton, Service Manager of the store. (Am. SUF ¶¶ 20-22; Resp. Am. SUF ¶¶ 20-22.) Mr.

Pinckney told Mr. Morton that he needed a plug in the front right tire and Mr. Morton asked Mr.

Pinckney for his contact information and the make and model of his car, which Mr. Pinckney

provided. (Am. SUF ¶ 23; Resp. Am. SUF ¶ 23.) Mr. Morton also asked Mr. Pinckney to pull his

car up to Service Bay One. (Am. SUF ¶ 24; Resp. Am. SUF ¶ 24.) After Mr. Pinckney pulled his

car into, rather than up to, Bay One, Mr. Morton allegedly 4 said to Mr. Pinckney “You people

don’t listen.” (Am. SUF ¶ 25; Resp. Am. SUF ¶ 25.) Shortly thereafter, Mr. Pinckney gave his

keys to Mr. Morton, who placed them in an envelope and indicated he would notify Mr. Pinckney

when the car was ready. (Am. SUF ¶ 26; Resp. Am. SUF ¶ 26.) Mr. Pinckney then walked to his

wife’s place of work, approximately two minutes away. (Am. SUF ¶ 27; Resp. Am. SUF ¶ 27.)

       Mr. and Mrs. Pinckney returned to Pep Boys that evening around 7:00 p.m., at which time

Mr. Morton allegedly stated “Oh, it’s you again.” (Am. SUF ¶¶ 28-29; Resp. Am. SUF ¶¶ 28-29.)

4
  Some statements contained within the parties’ statements of facts are allegations of fact.
Inasmuch as said statements are presented and affirmed as testimony or allegations, as opposed to
facts, they are subtly disputed. However, because these disputed facts provide important context,
they shall be included herein for background purposes and specifically designated as either
allegation or testimony.


                                                  3
At that time, Mr. Morton directed the service technician, Scott Wurscher, to examine the

Pinckney’s car tire. (Am. SUF ¶ 30; Resp. Am. SUF ¶ 30.) The Pinckneys observed their car on

the lift in Service Bay One. (Am. SUF ¶ 31; Resp. Am. SUF ¶ 31.)

       Mr. Wurscher testified that he examined the tire and found it was punctured, such that it

could not be inflated because air would rush out as fast as it could be pumped in. (Am. SUF

¶¶ 32, 5 37.) He also testified he noticed both front tires were low on tread so he recommended

replacing the two front tires. (Am. SUF ¶¶ 33-34.) Mr. Morton told Mr. and Mrs. Pinckney they

needed four new tires. (Am. SUF ¶ 41; Resp. Am. SUF ¶ 41.) Mrs. Pinckney replied they weren’t

there for new tires, to which Mr. Morton allegedly responded “I don’t need any f***ing attitude,”

and “I’m not doing sh*t for you n***ers.” (Am. SUF ¶¶ 42, 43; Resp. Am. SUF ¶¶ 42, 43.) Mr.

Morton allegedly further stated to Mr. Pinckney: “You got your girl in here b*tching at me about

tires,” and then repeated “I’m not doing sh*t for you n***ers.” (Am. SUF ¶ 44; Resp. Am. SUF

¶ 44.) Mr. Morton then allegedly told Mr. Wurscher to “drop [the car] and get [that] sh** out of

here.” (Am. SUF ¶ 43; Resp. Am. SUF ¶ 43.)

       Mr. Wurscher testified that Mr. Morton told him to fill the tire with air, so he put a plug in

the tire before doing so, since it would not otherwise hold air. (Am. SUF ¶ 35-37.) Mr. Wurscher

lowered the Pinckneys’ car and drove it out of the service bay. (Am. SUF ¶ 39; Resp. Am. SUF

¶ 39). He testified his work took about two minutes. (Am. SUF ¶ 40; Resp. Am. SUF ¶ 40).




5
  Plaintiffs assert in paragraphs 32-36 and 38 of their Resp. Am. SUF that Mr. Wurscher’s
statements are disputed but, in explaining further, they affirm that Defendant’s recitation of Mr.
Wurscher’s testimony is accurate. (Resp. Am. SUF ¶¶ 32-36 and 38.) Because Plaintiffs’ Motion
for Sanctions (ECF No. 37), which included a request to strike the deposition testimony of Scott
Wurscher, was denied (ECF No. 45), and because this Court finds the statements contained in
paragraphs 32-36 and 38 of Defendant’s Am. SUF are consistent with the transcript of Mr.
Wurscher’s deposition (Def.’s Ex. E), paragraphs 32-36 and 38 of Defendant’s Am. SUF will be
deemed undisputed for purposes of this Motion.


                                                  4
       Inside, Mrs. Pinckney spoke to a woman and a man in the retail area and asked for the Pep

Boys’ complaint hotline phone number, so she could file a complaint against Mr. Morton. (Am.

SUF ¶ 45; Resp. Am. SUF ¶ 45.) Thereafter, Mr. and Mrs. Pinckney got in their car and left Pep

Boys. (Am. SUF ¶ 46; Resp. Am. SUF ¶ 46.) They were able to drive home safely. (Am. SUF

¶ 46; Resp. Am. SUF ¶ 46.) Plaintiffs never paid for any service from Pep Boys on June 9, 2016.

(Resp. Am. SUF ¶ 58; Def.’s Resp. Pls.’ Additional Disputed Material Facts ¶ 58.)

       Approximately one week later, Mrs. Pinckney told her coworker that Pep Boys repaired

the tire. (Am. SUF ¶ 58; Resp. Am. SUF ¶ 58.) On July 24, 2016, forty-five days later, the

Pinckneys replaced the two front tires. (Am. SUF ¶ 49; Resp. Am. SUF ¶ 49.) Mr. Pinckney had

to put air in the tire at least once during that forty-five-day time period, though he could not recall

when. (Am. SUF ¶ 48; Resp. Am. SUF ¶ 48.)

                                       The Hotline Complaint

       Later in the evening of June 9, 2016, after the Pinckneys left Pep Boys, Mrs. Pinckney

called the hotline to report the Pickneys’ encounter with Mr. Morton. (Am. SUF ¶ 50; Resp. Am.

SUF ¶ 50.) The complaint was forwarded to Pep Boys’ Area Director Shane Helton. (Am. SUF

¶ 51; Resp. Am. SUF ¶ 51.) Mr. Helton and Mrs. Pinckney exchanged voicemails until June 15,

2016 but were never able to personally speak to one another. (Am. SUF ¶¶ 52-54; Resp. Am. SUF

¶¶ 52-54.) After three days of inactivity, Pep Boys closed Mrs. Pinckney’s complaint on June 18,

2016. (Am. SUF ¶ 55; Resp. Am. SUF ¶ 55.) Mr. and Mrs. Pinckney both testified Mr. Morton

was the only person at Pep Boys who treated them differently because of their race. (Am. SUF

¶ 56; Resp. Am. SUF ¶ 56.) At some point, Mr. Morton accessed Pep Boys’ electronic complaint

filing system and falsely accused the Pinckneys of threatening to kill him. (Resp. Am. SUF ¶ 55).

III.   Summary Judgment Standard of Review

       Under Federal Rule of Civil Procedure 56(a), a court shall grant summary judgment “if


                                                    5
the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine [dispute] as to any material fact and that the

moving party is entitled to a summary judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). “If the moving party meets its burden, the

burden shifts to the nonmoving party to go beyond the pleadings and come forward with specific

facts showing that there is a genuine issue for trial.” Santini v. Fuentes, 795 F.3d 410, 416 (3d

Cir. 2015) (internal citations and quotation marks omitted). Therefore, in order to defeat a

motion for summary judgment, the non-movant must establish that the disputes are both (1)

material, meaning concerning facts that will affect the outcome of the issue under substantive

law; and (2) genuine, meaning the evidence must be such that a reasonable jury could return a

verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Although the initial burden is on the summary judgment movant to show the absence of a

genuine issue of material fact, ‘the burden on the moving party may be discharged by

“showing”—that is, pointing out to the district court—that there is an absence of evidence to

support the nonmoving party’s case’ when the nonmoving party bears the ultimate burden of

proof.” Singletary v. Pa. Dep’t of Corr., 266 F.3d 186, 193 (3d Cir. 2001) (quoting Celotex, 477

at 325). “[A] nonmoving party must adduce more than a mere scintilla of evidence in its favor

and cannot simply reassert factually unsupported allegations contained in its pleadings[.]”

Williams v. West Chester, 891 F.2d 458, 460 (3d Cir. 1989) (citation omitted). Accordingly,

summary judgment is mandated “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “At the summary judgment stage of

proceedings, courts do not ‘weigh the evidence or make credibility determinations,’ but, instead,

leave that task to the fact-finder at a later trial if the court denies summary judgment.” Halsey v.


                                                   6
Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014) (quoting Petruzzi's IGA Supermarkets v. Darling-

Delaware Co., 998 F.2d 1224, 1230 (3d Cir. 1993)).

IV.      Discussion

         Defendant’s Motion for Summary Judgment contains three arguments. First, Defendant

argues Plaintiffs’ Race Discrimination Claims under 42 U.S.C. §§ 1981 and 1982 fail as a matter

of law because Plaintiffs received the service they requested. (Def.’s Mot. Summ. J. 3, ECF No.

33-1.) Second, Defendant argues Summary Judgment should be granted on Plaintiffs’ 43 P.S.

§ 955 PHRA Claim because Plaintiffs withdrew that claim. (Def.’s Mot. Summ. J. 6, ECF No. 33-

1.) Finally, Defendant argues Summary Judgment should be granted as to Plaintiffs’ request for

punitive damages because Defendant is not vicariously liable for the conduct of its employee, as

Defendant made good faith efforts to comply with Federal Anti-Discrimination laws. (Def.’s Mot.

Summ. J. 7, ECF No. 33-1.)

      A. Plaintiffs’ 42 U.S.C. §§ 1981 and 1982 Racial Discrimination Claims

         Plaintiffs allege that Defendant is liable for its employee’s racially discriminatory behavior

because said behavior interfered with Plaintiffs’ right to make and enforce contracts in violation of

42 U.S.C. §§ 1981 and 1982. (Compl. ¶¶ 20, 28.) Defendant counters that it serviced Plaintiffs’

car, so Plaintiffs’ right to contract was not denied and their race discrimination claims therefore

fail as a matter of law. (Def.’s Mot. Summ. J. 3, ECF No. 33-1.)

          “Although not identical, the requisite elements of claims under §§ 1981 and 1982 are quite

similar.” Brown v. Philip Morris Inc., 250 F.3d 789, 797 (3d Cir. 2001). Section 1981 provides

that “all persons ... shall have the same right ... to make and enforce contracts ... as is enjoyed by

white citizens.” 42 U.S.C. § 1981(a) (emphasis added). Relevant here, § 1981“does not limit

itself, or even refer, to employment contracts but embraces all contracts and therefore includes

contracts by which…[one]... provides service to another.” Brown v. J. Kaz, Inc., 581 F.3d 175,


                                                    7
181 (3d Cir. 2009). Section 1982 provides that “[a]ll citizens of the United States shall have the

same right…as is enjoyed by white citizens…to inherit, purchase, lease, sell, hold, and convey real

and personal property.” 42 U.S.C. § 1982. In cases involving race discrimination, the Third

Circuit has consistently applied the burden shifting analysis outlined by the Supreme Court in

McDonnell Douglas. 6 Jones v. Sch. Dist. Of Phila., 198 F.3d 403, 409 (3d Cir. 1999) (applying

the McDonnell Douglas framework to § 1981 discrimination claims); Pamintuan v. Nanticoke

Memorial Hospital, 192 F.3d 378, 385 (3d Cir. 1999) (“We analyze section 1981 claims under the

familiar McDonnell Douglas shifting burden framework used in Title VII discrimination cases.”).

As such, Plaintiff must first establish a prima facie case. McDonnell Douglas, 411 U.S. at 802.

This Court will address Plaintiffs’ §§ 1981 and 1982 race discrimination claims seriatim.

        1. § 1981 Claim

        To succeed in their § 1981 claim, Plaintiffs must first establish a prima facie case of race

discrimination. McDonnell Douglas, 411 U.S. at 802. To make out a prima facie case, they “must

allege facts in support of the following elements: (1) [that plaintiff] is a member of a racial

minority; (2) intent to discriminate on the basis of race by the defendant; and (3) discrimination

concerning one or more of the activities enumerated in the statute[,] which includes the right to

make and enforce contracts.” Brown v. Phillip Morris, Inc., 250 F. 3d 789, 797 (3d. Cir. 2001).

        Defendant, in its Answer to Plaintiffs’ Complaint, initially disputed the first element of

Plaintiffs’ prima facie case—Plaintiffs’ race—as well as the second element, Mr. Morton’s racial

animus as evidenced in his manner of speaking. (Answer ¶¶ 4, 17-23.) However, Defendant later

conceded the first element and did not actively dispute the second in its Motion for Summary

Judgment. (Am. SUF ¶¶ 15, 25, 42-44.) With respect to Plaintiffs’ § 1981 claim, Defendant’s

Summary Judgment argument exclusively concerns the third element of Plaintiffs’ prima facie

6
    McDonnell Douglas v. Green, 411 U.S. 792, 802 (1973).


                                                   8
case: the infringement of Plaintiffs’ protected right to contract. (Def.’s Mot. Summ. J. 3-6, ECF

No. 33-1.)

       As set forth at greater length above, in support of its argument that Pep Boys serviced

Plaintiffs’ tire on June 9, 2016, Defendant asserts that:

       -     The tire in question could not hold air at the time it was in Defendant’s service bay;

       -     Mr. Wurscher, the technician who performed the work, plugged the tire;

       -     After Mr. Wurscher performed the work, the tire held air;

       -     The Pinckneys drove the car home safely after leaving Pep Boys without having to
             inflate the tire with additional air;

       -     The Pinckneys did not replace the tire for another forty-five days; and,

       -     Mrs. Pinckney told her coworker that Pep Boys plugged the tire.

       In opposition to Defendant’s argument, Plaintiffs assert that:

       -     The tire was not plugged;

       -     Mr. Pinckney had to put air in the tire at least once before the Pinckneys replaced the
             tire forty-five days later;

       -     Mr. Morton said he wouldn’t “[do] sh*t” for the Pinckneys; and,

       -     Pep Boys could not provide a transaction record showing the Pinckneys’ tire was
             repaired.

       The parties’ assertions regarding whether Plaintiffs’ tire was serviced are related to a

material issue: the third element of Plaintiffs’ prima facie case—whether Plaintiffs’ protected right

to contract was infringed. Liberty Lobby, Inc., 477 U.S. at 248; Natale v. Camden Cnty. Corr.

Facility, 318 F.3d 575, 580 (3d Cir. 2003) (“A factual dispute is material if it bears on an essential

element of the plaintiff's claim.”). Because there is a dispute as to this material issue, summary

judgment for Defendant cannot be granted unless the Court finds that the dispute presented by

Plaintiffs is not genuine, meaning a reasonable jury could not find for the Plaintiffs under the facts



                                                    9
as presented. Natale, 318 F.3d at 580 (“A factual dispute is … genuine if a reasonable jury could

find in favor of the nonmoving party.”). Defendant provided testimonial evidence that the tire

could not hold air, that Mr. Wurscher plugged the tire, and that Mrs. Pinckney told her coworker

that Pep Boys fixed the tire. Plaintiffs provided testimonial evidence that the tire was not repaired

and that it continued leaking after they left Pep Boys.

       “In considering … a motion for summary judgment, we view the underlying facts and all

reasonable inferences therefrom in the light most favorable to the party opposing the motion.”

Blunt v. Lower Merion School Dist., 767 F.3d 247, 265 (3d Cir. 2014)) (quotation omitted).

Applying this standard, this Court concludes a reasonable juror could find that Plaintiffs drove

away from Pep Boys with their tire in the same condition it was in before they arrived at Pep

Boys. This presents a genuine issue of material fact about whether Plaintiffs received service from

Defendant and thus, whether Plaintiffs’ protected right to contract was infringed. Therefore, this

Court denies Defendant’s Summary Judgment Motion as it relates to Plaintiffs’ § 1981 racial

discrimination claim.

       2. § 1982 Claim

       “The elements of a claim under § 1982 are (1) defendant's racial animus; (2) intentional

discrimination; and (3) deprivation of plaintiff's property right based upon race.” Campbell v.

Koslosky, No. 06-3494, 2007 U.S. Dist. LEXIS 14898, at *20 (E.D. Pa. Feb. 28, 2007) (citing

Brown v. Philip Morris, Inc., 250 F.3d 789 (3d Cir. 2001)). Plaintiffs’ § 1982 claim fails on the

third element.

       When Plaintiffs went to Pep Boys, they specifically sought to contract for a service, not for

property. Indeed, as expressed by Mrs. Pinckney, they were “not [there] for … new tires.” (Def.’s

Ex. C, C. Pinckney Dep., 46:14-15.) Plaintiffs came to have their tire repaired. (Def.’s Ex. C, C.

Pinckney Dep., 46:15-16; Def.’s Ex. D, K. Pinckney Dep., 42:14-19. Because Plaintiffs at no time


                                                   10
sought to contract with Pep Boys for real or personal property, and because § 1982 protects the

rights of “[a]ll citizens” to deal in “real and personal property,” Plaintiffs cannot establish the third

element of their prima facie case under § 1982. So their § 1982 claim fails as a matter of law. 42

U.S.C. § 1982. See also City of Memphis v. Greene, 451 U.S. 100, 120–22 (1981) (listing cases

that broadly define the scope of § 1982, but all in terms of property rights); Campbell, 2007 U.S.

Dist. LEXIS 14898, at *20 (dismissing a § 1982 claim that did not allege deprivation of a property

right); Clark v. State Farm Ins. Co., No. CIV. A. 89-0977, 1989 WL 104833, at *3 (E.D. Pa. Dec.

15, 1989) (dismissing a § 1982 claim that did not allege deprivation of a property right).

Therefore, with respect to Plaintiffs’ § 1982 claim, Defendant’s Motion for Summary Judgment

shall be granted.

    B. PHRA Claim

       Defendant moves for Summary Judgment on Plaintiff’s retracted PHRA claim. (Def.’s

Mot. Summ. J. 6-7, ECF No. 33-1 (citing Pls.’ Resp. Def.’s First Set Interrog.).) Because

Plaintiffs withdrew 7 said claim, Defendant’s associated Motion is moot and will be denied as such.

    C. Punitive Damages

       Plaintiffs seek $7,000,000 in punitive damages in connection with their race discrimination

claims. (Compl. 6.) Defendant moves for summary judgment on the issue of punitive damages,

arguing it is not vicariously liable for Mr. Morton’s behavior because, through its employee

training programs, Defendant made good-faith efforts to avoid such behavior by its employees.

(Def.’s Mot. Summ. J. 8, ECF No. 33-1.) In support of its argument, Defendant presents evidence

of its anti-discrimination policies and programs, and cites to Kolstad v. Am. Dental Ass’n., 527



7
  Plaintiffs confirmed withdrawal of their 43 P.S. § 955 claim on page thirteen of their Brief in
Opposition to Defendant’s Motion for Summary Judgment. (ECF No. 39.) Said motion is
therefore dismissed with prejudice.


                                                    11
U.S. 526 (1999) and Ridley v. Costco Wholesale Corp., 217 F. App’x 130 (3d Cir. 2007) for the

proposition that punitive damages are not warranted under the circumstances of this case.

       In relevant part, Kolstad stands for the principle that where an employer makes a good-

faith effort to educate itself and its employees on federal anti-discrimination laws by creating and

implementing anti-discrimination programs, those employers should not be held vicariously liable

for punitive damages due to the errant discriminatory behavior of even a managerial employee.

527 U.S. at 542. In Ridley, the Third Circuit held that an employer made a good-faith effort when

it “maintained policies against discrimination and harassment and an Open Door policy for

reporting complaints of discrimination or harassment, … trained new supervisors with respect to

[the employer’s] harassment complaint policy and provided supervisors with detailed materials

regarding the supervisor’s obligation to address discrimination issues, … [and] trained its …

managers with regard to handling complaints of discrimination and instructed managers that such

complaints were to be taken seriously.” 217 F. App’x at 137-38 (citing Kolstad, 527 U.S. at 542).

       Plaintiffs here also cite Kolstad and Ridley, 8 but with different emphasis. (Pls.’ Br. Opp’n

Def.’s Mot. Summ. J. 13.) Plaintiffs emphasize that an employer may only be held vicariously

liable for the discrimination of its employee if the employee was a manager and was acting in the

scope of his employment. Id. Defendant does not dispute that Mr. Morton was acting as a service

manager, nor does Defendant dispute that Mr. Morton was acting in the scope of his employment.

8
  The plaintiff in Ridley argued the employer’s inadequate investigation into his discrimination
complaint created a genuine issue of fact as to whether the employer made a good faith effort to
implement and enforce its anti-discrimination policy. 217 F. App’x at 138. Similar facts exist
here with respect to Mrs. Pinckney’s hotline complaint since she and Defendant’s Area Director,
Mr. Helton, only traded voicemails and never actually spoke. But the Third Circuit rejected that
argument, holding that maintenance and implementation of a policy and program was adequate.
Id. Likewise, while Mr. Morton’s manipulation of the electronic record of Mrs. Pinckney’s
grievance may be indicative of inadequate investigation, it does not negate the existence and
implementation of Defendant’s anti-discrimination policy and program and it does not negate the
fact that Mrs. Pinckney was able to file a grievance, and have Defendant’s Area Director not only
respond but follow up.


                                                  12
However, the manager and scope of employment requirements articulated in Kolstad and Ridley

and cited by Plaintiffs are necessary but not sufficient conditions for vicarious liability of an

employer. Kolstad, 527 U.S. at 544-45 (articulating other, independent, policy-based conditions

for vicarious liability). Thus, Plaintiffs’ manager and scope of employment argument is not

sufficient.

         Plaintiffs additionally rely upon Arguello v. Conoco, Inc. for the proposition that the

restrictive respondeat superior rules that apply in employment discrimination cases do not apply

or are more relaxed in public accommodations discrimination cases. (Pls.’ Br. Opp’n Def.’s Mot.

Summ. J. 13-14 (citing 207 F.3d 803 (5th Cir. 2000)).) 9 Plaintiffs also cite Arguello for the

proposition that an employer may be found vicariously liable under general agency principles.

(Pls.’ Br. Opp’n Def.’s Mot. Summ. J. 14.)

         The distinction articulated in Arguello between employment discrimination and public

accommodations discrimination is not based on any law which is binding in this Circuit. 207 F.3d

at 810-11. Moreover, the rationale and policy consideration upon which the Supreme Court relied

in Kolstad—that of encouraging employers to maintain and implement anti-discrimination policies

and programs—apply the same in employment discrimination cases and in public

accommodations discrimination cases.

         The Fifth Circuit’s discussion of general agency principles in Arguello does not suggest

that agency, by itself, is sufficient to impose liability. 207 F.3d at 807-08. Furthermore, the

Supreme Court, in Kolstad, took general agency principles into account when it decided that

employers who make good-faith efforts to comply with the law should not be held vicariously

liable for the discriminatory behavior of their employees. 527 U.S. 526, 544 (“[I]t is

improper ordinarily to award punitive damages against one who himself is personally innocent and

9
    Plaintiffs neglected to add a pincite and erroneously refer to Conoco as “Conono.”


                                                    13
therefore liable only vicariously.”) (citing Restatement (Second) of Torts § 909 (1979) (duplicated

in Restatement (second) of Agency § 217C (2010)). The Supreme Court considered an

employer’s good faith efforts at compliance with federal anti-discrimination law to be evidence

that the employer never acted with reckless disregard of federally protected rights. Id.

       The undisputed facts in this case show that Defendant made good faith efforts to conform

to applicable federal law by creating and implementing a relevant Code of Conduct, policies, and

training programs. Defendant maintains a Code of Conduct requiring respect and courtesy on the

part of all employees. Defendant requires its employees to complete various customer service

trainings, which review Defendant’s policies against harassment and discrimination. Defendant

has a system in place for reporting grievances and it encourages directors and managers to report

all incidents of discrimination and harassment. In light of Defendant’s good-faith efforts to

prevent the kind of intolerable racial animus alleged, Defendant may not be held vicariously liable

for punitive damages for Mr. Morton’s actions. Defendant’s Motion for Summary Judgment will

therefore be granted with respect to Plaintiffs’ request for punitive damages. 10

V.     Conclusion

       For the foregoing reasons, Defendant’s Motion for Summary Judgment shall be granted in

part and denied in part. An appropriate Order follows.

                                                        BY THE COURT:


                                                        /s/ C. Darnell Jones, II
                                                        C. Darnell Jones, II

10
   Plaintiff did not successfully oppose or dispute any facts relevant to Defendant’s Motion for
Summary Judgment on the issue of punitive damages. Plaintiffs therefore failed to shoulder their
burden with respect to that issue. Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (“If the
moving party meets its burden, the burden shifts to the nonmoving party to go beyond the
pleadings and come forward with specific facts showing that there is a genuine issue for trial.”)
(internal citations and quotation marks omitted). See also supra, nn.2, 3.


                                                   14
